IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                  July 29, 2009
                               No. 08-40992
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

ALEJANDRO MORALES

                                           Petitioner-Appellant

v.

T C OUTLAW, Warden

                                           Respondent-Appellee


                 Appeal from the United States District Court
                      for the Eastern District of Texas
                            USDC No. 1:06-CV-88


Before GARZA, PRADO, and ELROD, Circuit Judges.
PER CURIAM:*
      Alejandro Morales, federal prisoner # 14368-179, appeals the district
court’s dismissal of his 28 U.S.C. § 2241 petition challenging a prison
disciplinary proceeding in which the disciplinary hearing officer (DHO)
determined that Morales had attempted a sexual assault of a prison counselor.
Morales lost 54 days of good conduct time, in addition to other penalties.




      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                 No. 08-40992

Morales contends that the evidence was insufficient to support the decision of
the DHO.
      Morales has not shown that the district court erred by determining that
there was “some evidence” in the record to support the DHO’s disciplinary
decision where that decision was based on the counselor’s written report stating
that Morales blocked her exit from the office, exposed himself to her in a state
of arousal, and refused her orders to leave the office. See Hudson v. Johnson,
242 F.3d 534, 536-37 (5th Cir. 2001).
      The judgment of the district court is AFFIRMED.




                                        2